Exhibit 23.1 SADLER, GIBB & ASSOCIATES, L.L.C. Registered with the Public Company Accounting Oversight Board CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors Eternity Healthcare, Inc. As independent registered public accountants, we hereby consent to the use of our report dated August 31, 2011, with respect to the financial statements of Eternity Healthcare, Inc., in its registration statement on Form S-1 relating to the registration of 18,484,995shares of common stock.We also consent to the reference of our firm under the caption “interests of name experts and counsel” in the registration statement. /s/ Sadler, Gibb & Associates, LLC Sadler, Gibb & Associates, LLC Salt Lake City, UT September 21, 2011
